                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MICHAEL RAY THOMAS,

                     Petitioner,                      Case Number: 2:18-11253
                                                      HONORABLE SEAN F. COX
v.

THOMAS WINN,

                     Respondent.
                                            /

     ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION
        (ECF # 7) AND MOTION FOR SUMMARY JUDGMENT (ECF # 8)

       Petitioner Michael Ray Thomas seeks reconsideration of the Court’s Opinion and

Order Dismissing Petition for Writ of Habeas Corpus Without Prejudice (ECF #5). The

petition raised eight claims for relief. The Court held that four of these claims were

unexhausted and dismissed the petition without prejudice. Now before the Court are

Petitioner’s Motion for Reconsideration and Motion for Summary Judgment.

       Petitioner seeks reconsideration on the grounds that his fifth claim for relief

regarding a Franks hearing was properly exhausted and that the exhaustion requirement

should be excused for his sixth, seventh, and eighth claims. Pursuant to Local Rule

7.1(h), a party seeking reconsideration must demonstrate (i) a “palpable defect” by which

the court and the parties have been “misled,” and (ii) that “correcting the defect will result

in a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). A “palpable defect” is

an error that is “obvious, clear, unmistakable, manifest or plain.” United States v. Cican,

156 F. Supp. 2d 661, 668 (E.D. Mich. 2001).
       Petitioner argues that his claim concerning a Franks hearing is exhausted because

he explicitly raised the claim in a motion to remand filed with the Michigan Court of

Appeals. However, a claim is not considered exhausted where it is raised in a motion to

remand filed in the Michigan appellate courts but not in an appellant’s brief on appeal.

See Marshall v. Bell, No. 1:07-cv-959, 2008 WL 2945912, *1 (W.D. Mich. July 28,

2008), citing People v. Albers, 258 Mich. App. 578 (2003). Indeed, Petitioner admitted in

his petition that this claim was not presented to the Michigan Court of Appeals. See Pet.

at 12. Petitioner, therefore, has not shown that the Court erred in holding this claim

unexhausted.

       Petitioner argues that the Court should excuse the exhaustion requirement for his

remaining unexhausted claims because he has shown cause and prejudice for failing to

exhaust these claims on direct review, he did not deliberately bypass the exhaustion

requirement, and he is actually innocent. Exceptions to the exhaustion requirement exist

when “there is an absence of available State corrective process,” 28 U.S.C. §

2254(b)(1)(B)(i), or “circumstances exist that render such process ineffective to protect

the rights of the applicant,” 28 U.S.C. § 2254(b)(1)(B)(ii). These exceptions do not apply

here because Petitioner has an available remedy to exhaust. He may file a motion for

relief from judgment in the state trial court under Michigan Court Rule 6.502. If he is

unsuccessful in the trial court, he may apply for leave to appeal in the Michigan Court of

Appeals, see Mich. Ct. R. 6.509(A); Mich. Ct. R. 7.203(B), and in the Michigan Supreme

Court, see Mich. Ct. R. 7.301-302. Thus, the Court will not excuse the failure to exhaust

                                             2
and will deny the motion for reconsideration.

       Also before the Court is Petitioner’s Motion for Summary Judgment. Because the

petition is no longer pending, the Court will deny the motion.

       Accordingly, the Court DENIES Petitioner’s Motion for Reconsideration (ECF #

7) and Motion for Summary Judgment (ECF # 8).

       SO ORDERED.


Dated: November 13, 2018                         s/Sean F. Cox
                                                 Sean F. Cox
                                                 U. S. District Judge


I hereby certify that on November 13, 2018, the foregoing document was served on
counsel of record via electronic means and upon Michael Ray Thomas via First Class
mail at the address below:

MICHAEL RAY THOMAS
823403
SAGINAW CORRECTIONAL FACILITY
9625 PIERCE ROAD
FREELAND, MI 48623



                                                 s/J. McCoy
                                                 Case Manager




                                             3
